Mr. Justice Scott. I wholly dissent from all of the views of the Chief Justice relating to the constitutional question discussed by him in the foregoing opinion, as well as those touching the construction of the act' of the legislature, which question the rightful authority of the circuit judge under the commission set out in the record. But I do not deem it either necessary or proper to present my views at large on these questions as there has been no action of this court in the premises to call forth my reasons. I will say, however, that in my opinion it is clear that the constitutional power of the legislature to send a judge beyond the limits of his own circuit to hold the courts of another entire circuit, necessarily includes the' power to compel him to. hold the court in a single county of that circuit, as well as to try any single case pending in any such county. And that this power is not qualified so as to make its rightful exercise in any way necessarily dependant upon legislative provision for technical interchange or reciprocity of judicial labors.